Citation Nr: 1139536	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  04-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to service connection for lung damage.

4.  Entitlement to service connection for dermatological disorder, to include growths on neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his witnesses


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, including service in the demilitarized zone (DMZ) in Korea during the Vietnam Era.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In May 2010, the Board denied the Veteran's claim of entitlement to service connection for a bilateral leg disability and remanded the remaining claims for further development.  

In a May 2011 rating decision, the RO granted the Veteran's additional claim of service connection for PTSD with a total (100 percent) disability evaluation, effective July 6, 2004, the date of the original claim.  That award constitutes a complete grant of benefits sought with respect to this issue, and thus that matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The issues of entitlement to service connection for pneumonia, lung damage, and dermatological disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran has residuals of a head injury related to his active service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a January 2004 letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Specifically, the Veteran was not informed of what type of information and evidence was needed to establish a disability rating and effective date as required by the decision in Dingess/Hartman v. Nicholson, which was issued two years after the rating decision on appeal.  19 Vet. App. 473 (2006).  However, the Veteran did receive the necessary information related to disability ratings and effective dates in a January 2009 letter.  The claim was thereafter readjudicated in a May 2011 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's May 2010 remand, VA sought and obtained the Veteran's service personnel record, contacted the U.S. Army and Joint Serviced Records Research Center (JSRRC) and received a response confirming that the Veteran's unit engaged in combat with North Korean infiltrators while stationed in the Korean demilitarized zone.  The RO also completed a VA neurologic examination in March 2011.  In a February 2011 development letter, VA ask the Veteran to complete an attached authorization and release form for treatment records from 1970 to 1971 related to his dermatological claim.  In a March 2011 response, the Veteran stated that he did not know the doctor's first name or street address and noted that the doctor had been 84 years old when he treated the Veteran nearly 40 years ago.  Thus, there is no reasonable possibility that additional search efforts would serve any useful purpose.  Thus, VA has complied with the May 2010 remand instructions with regard to this claim.  Stegall v. West, 11 Vet. App. 268 (1998).  To the extent that VA failed to address the remaining remand instruction, that matter is addressed below in the remand section.

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record, including testimony provided at an October 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Residuals of a Head Injury

As an initial matter, the Board notes that the Veteran reported a history of frequent and severe headaches at the time of his January 1968 pre-induction examination.  However, the associated medical examination showed normal findings.  In this regard, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111.  Moreover, a veteran's reported history of the pre-existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service. Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Given the above, the Veteran is presumed to have been in sound condition at the time of his enlistment.  Moreover, the claims file does not contain clear and unmistakable evidence to rebut that presumption.  Accordingly, the appropriate question for consideration is whether a head injury was incurred in, rather than aggravated by, active service.  

Direct service connection competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the service treatment records do not show any head trauma.  However, the Veteran has stated that he sustained head trauma as the result of his proximity to exploding mines in service and an incident in which he was hit in the head with a mortar tube while unloading equipment.  He further stated that he did not seek treatment at the time because there was an enemy threat.  See October 2009 hearing transcript, pg. 18.  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).  

In this case, the JSRRC has confirmed the Veteran's unit engaged in combat with North Korean infiltrators while stationed in the Korean DMZ.  Therefore, the Board finds the Veteran's lay statements of proximity to exploding landmines to be consistent with the circumstances, condition or hardships of his service.  Likewise, the Board finds the Veteran's account of being accidentally hit in the head with a mortar tube to be credible.  Thus the in-service injury requirement has been satisfied here.

Likewise, direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  Here, the medical evidence of record, as well as testimony of the Veteran and his family, shows complaints of headaches and general head pain.  There are also some varying reports of syncope of unclear etiology.  Thus the current disability requirement has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this case, the medical evidence of record does not contain a positive opinion linking the Veteran's headaches to his active service.  In March 2011, the Veteran underwent a VA neurologic examination in conjunction with this claim.  At that time, he was diagnosed with muscle tension headaches since 1999, diabetic peripheral neuropathy in both lower extremities, history of mild head injury during military service with no residual symptoms or signs, presumed resolved.  The examiner opined that the Veteran's current headaches were not secondary to mortar attack or head injury sustained during military service.  The examiner explained that the in-service mortar attack injury did not result in loss of consciousness and the headaches following the incident only lasted for a short period afterward.  The present headaches began in 1999 without any preceding incidents of head injury and, as per the Veteran's description, are secondary to neck pain that spreads along the neck and head region.  This examiner concluded that the Veteran's current headaches are muscle tension in nature and most probably related to cervical spondylosis.  

At his June 2011 statement, the Veteran complained that the March 2011 examiner only asked him questions and never looked at or touched his head.  However, the report of this examination reflects that the examiner reviewed the Veteran's past medical history, including a previous examination by the same doctor in June 2006; recorded the Veteran's current complaints; conducted appropriate physical examinations on neurological system, including cranial nerves, reflexes, motor system, and sensory system; and, ultimately rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record does not contain any other medical opinion that positively links the Veteran's current headaches to his military service.  Thus, the medical nexus requirement is not satisfied.

The Veteran himself believes that his headaches were caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, in this case, the record does not demonstrate such continuity.  Indeed, even the Veteran's own statements do not consistently indicate that his headaches have been continuous since active service.  For example, at a November 2008 neurologic consult, and again at his October 2009 hearing, he indicated an onset of headaches in the 1990s, more than twenty years after his separation from service.  Indeed, those documents reflect a severe headache in 1992, requiring overnight observation at a hospital.  

At his more recent examination in March 2011, the Veteran reported a history of headaches that started sometime in 1970 but did not become prominent until 1999 or 2000.  This, however, significantly contrasts with his earlier statements described above.  Moreover, he affirmatively denied any complaints of headaches at the time of his separation examination.  In sum, then, even considering the lay statements of record, the preponderance of the evidence is against a finding of continuous headache symptoms since active service.  

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for residuals of a head injury, to include chronic headaches, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  
	

ORDER

Service connection for residuals of a head injury is denied.


REMAND

Pneumonia

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  In such situations, the Board must again remand the case for compliance with the remand orders.

The Veteran contends that his respiratory problems arose as a result of exposure to noxious fumes in service.  Specifically, such exposure occurred in the mine fields and from being proximate to burning materials. 

The Board previously remanded the case in May 2010, in pertinent part, to request that the Veteran provide the approximate date (within a two-month timeframe) of hospitalization for pneumonia at Fort Dix, New Jersey, during service.  Once that time period was obtained, the AMC/RO was instructed to request the corresponding hospitalization records from the National Personnel Records Center (NPRC) or other appropriated records repository.  

In this case, the AMC sent the Veteran a development letter in February 2011 in compliance with another remand instruction, but did not request that the Veteran provide a searchable timeframe for his hospitalization records.  As such, no such time frame was identified by the Veteran and no search request was sent to NPRC.  Thus, the AMC did not fully comply with the Board's remand instructions, and the claim must be remanded again.  

Additionally, further investigation of the Veteran's service treatment records show that he was only stationed at Fort Dix from June 10, 1968, to August 2, 1968, which is approximately a two-month time frame.  Likewise, service treatment records from July 1968 show that the Veteran was prescribed erythromycin.  Therefore, while the existence and content of any hospitalization records would undoubtedly be useful for ascertaining whether this in-service illness is etiologically linked to the Veteran's claimed lung disabilities, even without more, the evidence presently of record is sufficient to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lung Damage

As the Veteran's claim of lung damage also relates to his respiratory system, the examination provided for his pneumonia claim may also yield information regarding this claim.  Thus, the two claims are deemed intrinsically intertwined.

Dermatological Disorder

The Board notes that the Veteran's in-service exposure to herbicides has been conceded previously in the context of his service connection claim for diabetes mellitus, type II.

At the time of his December 2003 claim, the Veteran reported growths on his neck that he associated with exposure to Agent Orange.  The original claim has since been broadened to encompass all dermatologic disorders.  VA outpatient records from August 2004 note skin tags on his neck.  Other records, including an April 2004 statement from the Veteran's niece, the October 2009 statement from his nephew, and the Veteran's October 2009 hearing testimony, all reference boils.  While there is no medical diagnosis of this condition, lay evidence of the symptoms and the conceded herbicide exposure is sufficient trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the approximate date (within a two-month timeframe) of hospitalization for pneumonia during service.  Thereafter, request the corresponding hospitalization reports from the NPRC or other appropriate records depository for records related to hospitalization at Fort Dix, New Jersey, from June 10, 1968, to August 2, 1968, and for any time period identified by the Veteran.  Any records obtained should be associated with the claims file.  If no additional records are obtained, a memorandum to that effect should be associated with the claims file.

2.  After the completion of paragraph #1 above, schedule the Veteran for a VA pulmonary examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any pneumonia or lung disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all pulmonary disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his illness while at Fort Dix and/or his contention that he inhaled noxious fumes from his exposure to burning materials in and around minefields. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Schedule the Veteran for a VA dermatologic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any dermatologic disorder found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all dermatologic disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's military service, to include the conceded exposure to herbicides. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


